Citation Nr: 0632863	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  03-25 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tinnitus.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from June 1951 to June 
1955.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which found that new and material 
evidence had not been submitted to reopen the veteran's 
claims seeking service connection for hearing loss and for 
tinnitus.

The veteran provided testimony at a hearing before the 
undersigned in June 2006.  A transcript of this hearing has 
been associated with the claims folder.

For the reasons stated below, the Board concludes that new 
and material evidence has been received that is sufficient to 
reopen the veteran's hearing loss and tinnitus claims.  
However, additional evidentiary development is required 
regarding the underlying service connection claims.  
Accordingly, these claims are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection was previously denied for hearing loss 
and for tinnitus by an April 2000 rating decision.  The 
veteran was informed of that decision, including his right to 
appeal, and he did not appeal.

2.  The evidence received since the last prior denial was not 
previously submitted to agency decisionmakers, relates to an 
unestablished fact necessary to substantiate the claim, is 
not cumulative nor redundant of the evidence of record at the 
time of the last prior final denial, and raises a reasonable 
possibility of substantiating both the hearing loss and 
tinnitus claims.


CONCLUSIONS OF LAW

1.  New and material evidence having been submitted to reopen 
the claim of entitlement to service connection for hearing 
loss, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2006).

2.  New and material evidence having been submitted to reopen 
the claim of entitlement to service connection for tinnitus, 
the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

For the reasons detailed below, the Board concludes that the 
record reflects that new and material evidence has been 
received which is sufficient to reopen the previously denied 
claims of service connection for hearing loss and tinnitus.  
As such, any deficiency regarding either the notice or 
assistance provided to the veteran on the new and material 
evidence aspect of his claims is moot; there is no possible 
harm to the veteran arising from any due process defects.  
See Conway v. Principi, 353 F. 3d 1369 (Fed. Cir. 2004) (the 
Veterans Claims Court shall "take due account of the rule of 
prejudicial error"); Bernard v. Brown, 4 Vet. App. 384 
(1993); see also 38 C.F.R. § 20.1102 (harmless error).  
Nevertheless, as addressed in the REMAND portion of this 
decision, additional development is required in order to 
comply with the duty to assist.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
Further, the United States Court of Appeals for Veterans 
Claims (Court) has indicated that the threshold for normal 
hearing is between 0 and 20 decibels and that higher 
thresholds show some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test 
results at a veteran's separation from service do not meet 
the regulatory requirements for establishing a "disability" 
at that time, he may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.  Hensley, 5 Vet. App. at 160.  

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that, when "new 
and material evidence" is presented or secured with respect 
to a previously and finally disallowed claim, VA must reopen 
the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
Further, the Court has held that in order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence presented since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

For claims filed on or after August 29, 2001, 38 C.F.R. 
§ 3.156(a) provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. Part 3 (2006); see also 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001).

The evidence on file at the time of the last prior denial in 
April 2000 included the veteran's service medical records, 
his contentions that his hearing loss and tinnitus were due 
to in-service noise exposure, a December 1999 private 
audiogram, and a March 2000 VA audiological examination 
report.

The veteran's service medical records contain no findings of 
hearing loss and/or tinnitus during his active service.  His 
ears were clinically evaluated as normal on his June 1955 
discharge examination.  Further, his hearing was noted as 
15/15 for both ears on whispered and spoken voice testing.

On his December 1999 VA Form 21-526 (Application for 
Compensation or Pension) the veteran contended that he 
developed hearing loss while in the last 6 months of his 
discharge.  He indicated that both the hearing loss and 
tinnitus were due to in-service noise exposure, from having 
served aboard ship as a gunner and then as a radio operator.

Both the December 1999 private audiogram and the March 2000 
VA audiological examination indicated that the veteran 
currently had a hearing loss disability of both ears as 
defined by 38 C.F.R. § 3.385.  For example, the March 2000 VA 
audiological evaluation revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
Average
RIGHT
20
25
40
55
55
44
LEFT
25
20
50
50
50
43

Speech recognition scores were 88 percent for both ears.  The 
examination also noted bilateral tinnitus.  However, neither 
this examination nor the December 1999 private audiogram 
included a competent medical opinion which related the 
current disabilities to active service.  The April 2000 
rating decision stated, in pertinent part, that it was 
necessary to provide evidence which demonstrated that the 
claimed conditions were incurred in or aggravated by military 
service.

The evidence added to the record since the time of the last 
prior denial includes, in pertinent part, a private June 2004 
treatment record which had a diagnostic impression of 
neurosensory hearing loss in part due to noise exposure.  It 
was noted that the veteran reported an incident when he was 
in service where he was carrying a message on a ship and the 
guns discharged while he was under them, knocking him to his 
knees, and he was deaf for several days.  It was also noted 
that after service the veteran had served as an air traffic 
controller.  Moreover, the clinician who completed this 
report opined that the veteran's "service and noise exposure 
at that time [was] at least in part responsible for his 
tinnitus and hearing loss."  However, the examiner did not 
have the benefit of the veteran's service medical records 
before him at that time.

The evidence submitted to reopen a claim is presumed to be 
true for the purpose of determining whether new and material 
evidence has been received, without regard to other evidence 
of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Here, the 
additional evidence includes a medical opinion relating the 
veteran's current hearing loss disability and tinnitus to 
active service.  As no such evidence was on file at the time 
of the last prior denial, the Board finds that it was not 
previously submitted to agency decisionmakers, relates to an 
unestablished fact necessary to substantiate the claim, is 
not cumulative nor redundant of the evidence of record at the 
time of the last prior final denial, and raises a reasonable 
possibility of substantiating both the hearing loss and the 
tinnitus claims.  In short, new and material evidence has 
been received as defined by 38 C.F.R. § 3.156(a) to reopen 
the previously denied claims.  To this extent only, the 
benefit sought on appeal is allowed.


ORDER

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for hearing loss, 
the claim is reopened.  To this extent only the benefit 
sought on appeal is allowed.

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for tinnitus, the 
claim is reopened.  To this extent only the benefit sought on 
appeal is allowed.


REMAND

Turning to the merits of the underlying service connection 
claims, the Board observes that once a claim is reopened, the 
presumption that the evidence received to reopen is true 
without regard to other evidence of record no longer applies.  
Here, the clinician who promulgated the June 2004 private 
medical opinion noted that he did not have the hearing 
records from service time.  In Elkins v. Brown, 5 Vet. App. 
474, 478 (1993), the Court rejected a medical opinion as 
"immaterial" where there was no indication that the physician 
reviewed the claimant's service medical records or any other 
relevant documents that would have enabled him to form an 
opinion on service connection on an independent basis.  See 
also Swann v. Brown, 5 Vet. App. 177, 180 (1993) (without a 
review of the claims file, an opinion as to etiology of an 
underlying disorder can be no better than the facts alleged 
by the veteran).  Further, there is also a January 2000 
private medical statement which opined that the veteran's 
occupational history of being an air traffic controller with 
the use of many head sets certainly contributed to his 
hearing loss.  In short, there is medical evidence which 
suggests that this hearing loss is due to post-service noise 
exposure.

When the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, 
the Board must supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises that clearly support its ultimate 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991); see also 38 C.F.R. § 3.159(c)(4).  Therefore, the 
Board is of the opinion that the veteran should be accorded a 
new VA medical examination to address the etiology of his 
hearing loss and tinnitus which is based upon a review of his 
claims folder.  Accordingly, a remand is required.

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

The Board also notes that the veteran testified at his June 
2006 hearing that after his military service he was an air 
traffic controller; that he went in as a radio operator, was 
later transferred to the control tower, and worked as an air 
traffic controller "until 2000 and, 2004."  Moreover, he 
testified that he had a hearing exam when he joined the 
Federal Aviation Administration (FAA), and indicated that he 
had annual physicals.  However, no records from this period 
appear to be on file.  The record was kept open for 60 days 
following the hearing for the veteran to obtain these 
records, or if the records were unavailable to inform VA of 
that fact.  No additional evidence or information appears to 
have been submitted by the veteran since the hearing.  
Nevertheless, as the veteran has indicated the existence of 
potentially relevant evidence regarding his current appellate 
claims that are not on file, a remand is also required in 
order to try and obtain these records.

In addition, the Board notes that at the June 2006 hearing, 
the veteran's accredited representative asserted that his 
account of in-service noise exposure warranted application of 
38 U.S.C.A. § 1154(b).  This statute provides that in the 
case of any veteran who engaged in combat with the enemy in 
active military service during a period of war, the Secretary 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred or aggravated 
by such service, satisfactory lay or other evidence of 
service incurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  Inasmuch as it has already been 
determined that a remand is required in this case, the Board 
is of the opinion that the RO should address in the first 
instance whether 38 U.S.C.A. § 1154(b) is applicable in this 
case.

The RO should also undertake any additional development 
and/or notification it deems necessary to ensure compliance 
with the duty assist and the duty to notify.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for hearing 
loss and tinnitus since his active 
service.  After securing any necessary 
release, the RO should obtain those 
records not on file.  In particular, the 
RO should follow-up on the veteran's 
hearing testimony that he received a 
hearing examination, as well as annual 
physicals, during his employment with the 
FAA.

2.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded an examination 
to determine the etiology of his current 
hearing loss disability and tinnitus.  
The claims folder should be made 
available to the examiner for review 
before the examination; the examiner must 
indicate that the claims folder was 
reviewed.

Following examination of the veteran, the 
examiner must express an opinion as to 
whether it is as likely as not (50 
percent or greater likelihood) that the 
veteran's hearing loss and/or tinnitus is 
causally related to active service, to 
include noise exposure therein.  The 
examiner's opinion should also reflect 
consideration of the veteran's post-
service occupational noise exposure as an 
air traffic controller.

If the examiner is unable to provide the 
requested opinion(s) with resorting to 
speculation, it should be so stated.

3.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  The RO's decision should reflect 
consideration of whether the provisions 
of 38 U.S.C.A. § 1154(b) are applicable 
to the veteran's account of his in-
service noise exposure.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case 
(SSOC), which addresses all of the evidence obtained after 
the issuance of the July 2003 Statement of the Case, and 
provides an opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


